Supreme Court of Florida
                           ______________

                           No. SC22-1621
                           ______________

                IN RE: CERTIFICATION OF NEED
                   FOR ADDITIONAL JUDGES.

                         December 22, 2022

PER CURIAM.

     This opinion fulfills our constitutional obligation to determine

the State’s need to increase or decrease the number of judges in

fiscal year 2023-24 and to certify our “findings and

recommendations concerning such need” to the Florida

Legislature.1 Certification is “the sole mechanism established by


     1. Article V, section 9 of the Florida Constitution provides in
pertinent part:

          Determination of number of judges.—The
     supreme court shall establish by rule uniform criteria for
     the determination of the need for additional judges except
     supreme court justices, the necessity for decreasing the
     number of judges and for increasing, decreasing, or
     redefining appellate districts and judicial circuits. If the
     supreme court finds that a need exists for increasing or
     decreasing the number of judges or increasing,
     decreasing or redefining appellate districts and judicial
     circuits, it shall, prior to the next regular session of the
our constitution for a systematic and uniform assessment of this

need.” In re Certif. of Need for Addt’l Judges, 889 So. 2d 734, 735

(Fla. 2004).

     In this opinion, we certify no need for additional county court,

circuit court, or district court of appeal judgeships. We certify the

need to decrease by one the number of county court judgeships in

Brevard County, and we certify that there is no need to decrease the

number of circuit court judgeships. Additionally, we acknowledge

excess judicial capacity in the First District Court of Appeal and the

Second District Court of Appeal resulting from recently enacted

changes to the jurisdictional boundaries of appellate districts and

the policy in that law (recommended by the Court and adopted by

the Legislature) of allowing a judge to continue to serve in the

district where the judge resided. As we explain, the Court

recommends that the Legislature address this excess appellate

judicial capacity over time by reducing the number of statutorily

authorized judgeships based on attrition, without requiring a judge




     legislature, certify to the legislature its findings and
     recommendations concerning such need.


                                  -2-
to vacate his or her position involuntarily. This recommendation is

consistent with the approach the Court recommended last year in

its opinion on the need to create an additional district court of

appeal. In re Redefinition of App. Dists. & Certif. of Need for Addt’l

App. Judges, 345 So. 3d 703, 706 (Fla. 2021).

                             Trial Courts

     The Court continues to use a verified, objective weighted

caseload methodology as a primary basis for assessing judicial need

for the trial courts. 2 The lower courts submit judgeship requests

that supplement the objective data, including descriptions of how

secondary factors are affecting those courts. The secondary factors

identified by each chief judge reflect local differences in support of

their requests for more judgeships or in support of their requests

for this Court not to certify the need to decrease judgeships in




     2. Our certification methodology relies primarily on case
weights and calculations of available judge time to determine the
need for additional trial court judges. See Fla. R. Gen. Prac. & Jud.
Admin. 2.240.

                                  -3-
situations in which the objective case weights alone would indicate

excess judicial capacity.

     Based on the analysis under this two-step methodology, we

conclude that there is no demonstrable need for an additional

circuit court or county court judgeship. 3 Considered in isolation,

the two-step analysis suggested certifying no need to decrease

circuit court judgeships and certifying the need to decrease two

county court judgeships in Brevard County and one county court

judgeship each in Alachua, Collier, and Monroe counties. However,

the Court determines that other relevant circumstances further

explained below, coupled with the secondary-factor analysis,

militate against certifying the need to decrease all but one of those

county court judgeships.

     Under Florida Rule of General Practice and Judicial

Administration 2.240, the Commission on Trial Court Performance

and Accountability is responsible for reviewing the trial court




     3. Applying the weighted caseload methodology, only Nassau
County would appear to be eligible for an additional county court
judgeship. However, if the Court were to certify the need for that
judgeship, the county would immediately fall below the workload
threshold suggesting the need to decrease that same judgeship.

                                 -4-
workload trends and case weights and considering adjustments

every five years. The current cycle of workload trend and case

weight review began in Florida’s trial courts in December 2022 and

will conclude by June 2024. The statewide effort involves an

assessment of the workload of all trial court judges and will

consider the contributions of all quasi-judicial officers such as

senior judges, magistrates, child support enforcement hearing

officers, and civil traffic infraction hearing officers. The workload

assessment is comprehensive and will be carefully validated.

     Several chief judges have commented on the importance of

updating the current case weights in order to capture a more

complete picture of case complexity addressed by trial court judges.

Since the last workload assessment and case weight update in

2016, state laws have changed significantly, affecting the courts’

work in interpreting and applying those laws. Further, court

operations have changed significantly, such as through the rapid

deployment of remote technology as a result of the Coronavirus

Disease 2019 pandemic (COVID-19). We agree with the chief

judges’ observations that these and other developments warrant




                                 -5-
reevaluation of the case weights that are the foundation of this

Court’s evaluation of judicial workload.

     In addition, the lingering impact of workload stemming from

COVID-19 limits our ability to accurately project judicial need and

further militates against certifying the need to decrease trial court

judgeships. Notwithstanding significant progress in addressing

pandemic-related workload, it is estimated the trial courts will be

facing more than 210,000 pending cases above normal on July 1,

2023. As reflected in the State Courts System’s fiscal year 2023-24

legislative budget request, the Trial Court Budget Commission has

identified the need for temporary adjudicatory and case support

resources to address this workload. This third and final year of the

pandemic recovery plan, if funded, will provide Other Personal

Services (OPS) general magistrates, case managers, and staff

attorneys; facilitate additional use of senior judges; and expand

mediation services to help address increased workload caused by

COVID-19. The trial courts’ existing judicial resources are the

frontline of this pandemic-recovery effort.

     Further, chapter 2019-58, section 9, Laws of Florida,

increased the dollar amount threshold for the jurisdiction of the


                                 -6-
county court. The Legislature elected to adopt a phased approach

in the implementation of this statutory revision. Effective January

1, 2020, county court monetary jurisdiction increased from an

upper limit of $15,000 to $30,000, and it will increase to $50,000

on January 1, 2023. The jurisdictional expansion in county court

can reasonably be expected to increase workload in the county

courts.

     The Court also considered other significant factors such as the

anticipated cases resulting from Hurricane Ian and Hurricane

Nicole, the continued expansion of drug courts and other problem-

solving courts and the increased judicial time associated with those

dockets, and judicial time related to the implementation of the civil

case management requirements that initially went into effect in In

re Comprehensive COVID-19 Emergency Measures for Florida Trial

Courts, Florida Administrative Order No. AOSC20-23, Amendment

10 4 (March 9, 2021). These factors also contributed to the Court’s




      4. The requirements are now found in In re COVID-19 Health
and Safety Protocols and Emergency Operational Measures for
Florida Appellate and Trial Courts, Florida Administrative Order No.
AOSC21-17, Amendment 3 (Jan. 8, 2022).

                                 -7-
cautious approach to certifying the need to decrease trial court

judgeships.

     Mindful of these considerations, the Court does not

recommend decreasing the number of county court judges in

Alachua, Collier, or Monroe counties. The Court does, however,

recommend a decrease of one county judgeship in Brevard County.

We base this recommendation on a demonstrated, multi-year trend

of excess judicial capacity in that county.

                      District Courts of Appeal

     In furtherance of our constitutional obligation to determine the

State’s need for additional judges in fiscal year 2023-24, 5 this

opinion certifies the need for no additional district court judgeships.

The Court recognizes excess judicial capacity in the First District

and the Second District based on the addition of a sixth district

effective January 1, 2023, along with corresponding jurisdictional

boundary changes in three existing districts. However, the Court

continues to recommend that this excess capacity be addressed




     5. See supra note 1.

                                 -8-
over time through attrition and therefore is not certifying the need

to decrease any district court judgeships.

     In September 2021, the District Court of Appeal Workload and

Jurisdiction Assessment Committee determined that a sixth

appellate district should be created in Florida and that

accompanying changes should be made to the existing boundaries

of the First, Second, and Fifth districts. The Committee further

recommended that no existing district court judge’s position be

certified for elimination while that judge is in office and that no

existing district court judge should have to change residence in

order to remain in office as a result of the realignment of districts.

In its fiscal year 2022-23 certification opinion, the Court concurred

with the Committee’s recommendation, stating:

          The Court concurs with the Committee’s
     recommendation that realignment of districts not result
     in decertification of judges or a requirement for judges to
     change their residence in order to remain in office. . . .

           ....

          Further, the Court recommends that the legislation
     implementing the territorial jurisdiction changes specify
     that vacancies will not be deemed to occur as a result of
     the changes and recommends that excess judicial
     capacity in a given district court be addressed over time
     through attrition, as guided by this Court’s annual


                                  -9-
     certification of the need for additional appellate judges.
     The creation of an additional district and changes to the
     territorial boundaries of other districts are milestone
     events that have not occurred since the creation of the
     Fifth District Court of Appeal in 1979. It will take some
     time to fully assess the impact of these changes on
     workload and judicial need for any given court and
     statewide.

In re Redefinition of App. Dists. & Certif. of Need for Addt’l App.

Judges, 345 So. 3d at 706.

     The law creating a sixth district court of appeal and realigning

the boundaries of the existing First, Second, and Fifth districts

embodied this policy by specifying, in part:

           No judicial vacancy may be deemed to occur as a
     result of the addition of a sixth appellate district or
     district realignment under this act. Effective January 1,
     2023, a current district court of appeal judge residing in
     a county, the district of which is realigned under this act,
     shall be a district court of appeal judge of the new district
     where he or she resided on December 22, 2021.

Ch. 2022-163, § 15, Laws of Fla.

     Based on the workload analysis the Court conducted for this

first certification since the creation of a sixth district court of

appeal, we have determined that there is an estimated excess

capacity of one judgeship in the First District and three judgeships

in the Second District. To address this situation, this Court



                                  - 10 -
recommends that during the 2023 Regular Session the Legislature

consider enacting legislation that provides for reduction in the

number of statutorily authorized district court judgeships based on

attrition and without requiring a judge to vacate his or her position

involuntarily. Such legislation could specify that, upon each

occurrence of an event that otherwise would have resulted in a

vacancy in the office of judge of the First District or Second District,

the number of authorized judges shall be reduced by one, until a

specified number of judges remain on each court; we recommend

that eventually, after attrition, there be 12 judges authorized for

each of those courts. The goal of the Court’s recommended

approach, consistent with last year’s opinion on the creation of a

new district court of appeal, is to address excess district court

judicial capacity without prematurely ending an existing judge’s

judicial career.

     The Court continues to use a verified, objective weighted

caseload methodology as a primary basis for assessing judicial need

in the district courts of appeal, 6 as well as considering qualitative



      6. Our certification methodology relies primarily on the
relative weight of cases disposed on the merits to determine the

                                 - 11 -
factors and other factors analogous to those it considers in

assessing trial court workload. Based on that analysis, the Court

does not certify the need to decrease judgeships in the district

courts of appeal at this time. The Court does, however, recommend

addressing excess judicial capacity in the First and Second Districts

in the manner described above.

     Notwithstanding legislative enactment of a statutory

framework using attrition in the First District and Second District

to rectify present excess capacity, the Court will continue to fulfill

its constitutional obligation to determine the State’s need for

additional appellate judges among all six districts and to certify its

recommendations concerning such need to the Legislature. As the

Court noted in its certification opinion for fiscal year 2022-23, it will

take some time to assess fully the effect of the jurisdictional

boundary changes on workload and judicial need for any given

district court and statewide. In re Redefinition of App. Dists. &

Certif. of Need for Addt’l App. Judges, 345 So. 3d at 706.




need for additional district court judges. See Fla. R. Gen. Prac. &
Jud. Admin. 2.240.

                                 - 12 -
                              Conclusion

     We have conducted quantitative and qualitative assessments

of trial court and appellate court judicial workloads. Using the

case-weighted methodology and the application of other factors

identified in Florida Rule of General Practice and Judicial

Administration 2.240, we certify the need for no additional trial

court judgeships in Florida. We recommend a decrease of one

county court judgeship in Brevard County. We certify no need for

additional judgeships in the district courts of appeal. Finally, we

recommend legislation to reduce the number of statutorily

authorized judgeships in the First District and the Second District

based on attrition and without requiring a judge to vacate his or her

position involuntarily, as noted in this certification.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, and
COURIEL, JJ., concur.
GROSSHANS, J., concurs in part and dissents in part with an
opinion.
FRANCIS, J., did not participate.

GROSSHANS, J., concurring in part and dissenting in part.

     I agree with the majority’s opinion except in one respect—that

is, the decision to decrease one county court judgeship in Brevard


                                 - 13 -
County. In my view, the reasons given by the majority as support

for not decreasing county court judgeships in three other counties

weigh in favor of retaining the current number of county judgeships

in Brevard County as well. I stress in particular the uncertainty in

projecting judicial need following the COVID-19 pandemic and the

acknowledged necessity of updating current case weights to

accurately reflect case complexity and judicial workload—including

the valuable time that county court judges expend in circuit court

roles. I do not believe that the “multi-year trend” on which the

majority relies, see majority op. at 8, negates the many substantial

reasons for retaining the current number of county judgeships in

Brevard County for now.

     Accordingly, I respectfully dissent from the portion of the

majority decision recommending a decrease of one county court

judgeship in Brevard County. I concur in all other respects.

Original Proceeding – Certification of Need for Additional Judges




                                - 14 -